Name: Commission Regulation (EEC) No 2178/82 of 5 August 1982 amending Regulation (EEC) No 2425/81 laying down detailed rules for the application of the system of aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: public finance and budget policy;  foodstuff;  food technology;  civil law;  plant product
 Date Published: nan

 6 . 8 . 82 Official Journal of the European Communities No L 231 /9 COMMISSION REGULATION (EEC) No 2178/82 of 5 August 1982 amending Regulation (EEC) No 2425/81 laying down detailed rules lor the application of the system of aid for dried grapes and dried figs HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 2425/81 is hereby replaced by the following : 'Article 9 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ('), and in particular Article 14 thereof, Whereas Article 9 of Commission Regulation (EEC) No 2425/81 (2) lays down rules on the submission of applications for payment of financial compensation to storage agencies for sales made by the latter at prices below the minimum prices ; Whereas these rules provide for payment of the compensation after all the quantities purchased during the marketing year have been sold ; whereas the expe ­ rience of the present marketing year has shown that storage agencies may hold large quantities which take a long time to sell off ; whereas in order not to subject payment of the compensation to excessive delay the abovementioned Article 9 should be amended to allow the compensation to be applied for together with each application for storage aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Each application for storage aid shall be accompa ­ nied, where appropriate, by the application for financial compensation . The latter application shall include : (a) the name and address of the applicant ; (b) the quantities of each quality sold during the period covered by the application for more than the minimum prices fixed in accordance with Article 4 of Regulation (EEC) No 2194/81 , with an indication for each contract of the selling price ; (c) the quantities of each quality sold during the abovementioned period for less than the minimum price fixed in accordance with Article 4 of Regulation (EEC) No 2194/81 , with an indication for each contract of the selling price .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 214, 1 . 8 . 1981 , p . 1 . ( 2) OJ No L 240 , 24 . 8 . 1981 , p . 1 .